         Case 3:19-cv-04073-JST Document 60 Filed 08/19/19 Page 1 of 7



 1   Blaine Bookey (SBN 267596)                         Christine Lin (SBN 239266)
     Neela Chakravartula (SBN 254746)*                  CGRS-California
 2   Kate Jastram (SBN 127625)                          200 McAllister Street
     Karen Musalo (SBN 106882)                          San Francisco, CA 94102
 3   Anne Peterson (SBN 258673)*                        Telephone: (415) 565-4877
     CENTER FOR GENDER & REFUGEE STUDIES                Fax: (415) 581-8824
 4   200 McAllister Street                              linc@uchastings.edu
     San Francisco, CA 94102
 5   Telephone: (415) 565-4877
     Fax: (415) 581-8824
 6   bookeybl@uchastings.edu
     neela@uchastings.edu
 7   musalok@uchastings.edu
     jastramkate@uchastings.edu
 8   petersonanne@uchastings.edu
 9   *Not admitted in this Court
10   Attorneys for Amici Curiae
11
12
                                IN THE UNITED STATES DISTRICT COURT
13
                                  NORTHERN DISTRICT OF CALIFORNIA
14
                                      SAN FRANCISCO DIVISION
15
16   East Bay Sanctuary Covenant, et al.,        CASE NO.: 3:19-CV-04073-JST

17                  Plaintiffs,                  MOTION OF AMICI CURIAE NON-
                                                 PROFIT ORGANIZATIONS AND LAW
18                                               SCHOOL CLINICS FOR LEAVE TO FILE
                    v.                           IN SUPPORT OF PLAINTIFFS’ MOTION
19                                               TO CONSIDER SUPPLEMENTAL
     William P. Barr, et al.,                    EVIDENCE AND RESTORE THE
20                                               NATIONWIDE SCOPE OF THE
                    Defendants.                  INJUNCTION
21
22
23
24
25
26
27
28
                                                        MOTION FOR LEAVE TO FILE BRIEF OF AMICI CURIAE
                                                        CASE 3:19-CV-04073-JST
        Case 3:19-cv-04073-JST Document 60 Filed 08/19/19 Page 2 of 7



 1          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2          PLEASE TAKE NOTICE THAT the undersigned non-profit organizations and law school
 3   clinics, move for leave to file a brief as amici curiae in support of Plaintiffs’ Motion to Consider
 4   Supplemental Evidence and Restore the Nationwide Scope of the Injunction (Dkt. No. 57). A
 5   copy of the proposed amicus brief, which addresses the impact the rule will have on organizations
 6   serving asylum seekers as well as asylum seekers themselves, is submitted with this motion as
 7   Exhibit A. Counsel for the parties have consented to the relief sought in this motion and to the
 8   filing of a brief. Defendants’ consent is contingent upon this brief being filed today, August 19,
 9   2019, and Defendants further reserve the right to raise challenges to the brief’s claims.
10          The district court has “broad discretion” to determine when leave to file an amicus brief is
11   appropriate. See Hoptowit v. Ray, 682 F.2d 1237, 1260 (9th Cir. 1982), abrogated on other
12   grounds by Sandin v. Conner, 515 U.S. 472 (1995), as recognized by Montijo v. Swaney, 754
13   F.App’x 522, 524 (9th Cir. 2018) (unpublished). “District courts frequently welcome amicus
14   briefs from non-parties concerning legal issues that have potential ramifications beyond the
15   parties directly involved or if the amicus has ‘unique information or perspective that can help the
16   court beyond the help that the lawyers for the parties are able to provide.’” NGV Gaming, Ltd. v.

17   Upstream Point Molate, LLC, 355 F. Supp. 2d 1061, 1067 (N.D. Cal. 2005) (quoting Cobell v.
18   Norton, 246 F. Supp. 2d 59, 62 (D.D.C. 2003)).
19          Here, proposed amici have “unique information or perspective” that can be of assistance

20   to the court because they are public interest organizations with longstanding commitments to
21   serving asylum seekers and other immigrants. Id. Together these organizations, made up of
22   recognized experts in the field, have engaged in asylum work and research for decades. Of the
23   thousands of asylum seekers they represent, a substantial portion of them sought safe haven at the
24   U.S.-Mexico border and would be barred from protection due to having transited through a third
25   country under the Administration’s latest unlawful attempt to eviscerate the U.S. asylum system
26   as we have known it for the last four decades. Amici thus have a strong interest in the issues in
27   this case that impact their core missions and fall within their areas of expertise.
28
                                                                  MOTION FOR LEAVE TO FILE BRIEF OF AMICI CURIAE
                                                                  CASE 3:19-CV-04073-JST
                                                       -1-
        Case 3:19-cv-04073-JST Document 60 Filed 08/19/19 Page 3 of 7



 1          Advocates for Human Rights, located in Minneapolis, Minnesota, has provided free
 2   legal representation to asylum seekers for more than 30 years. In 2018, with the help of hundreds
 3   of volunteer attorneys, The Advocates provided legal consultation, pro se assistance, and full
 4   representation to over 1100 people fleeing persecution, torture, and trafficking.
 5          Amnesty International USA, headquartered in New York City, New York, works on the
 6   right to seek asylum.
 7          Asylum Seeker Assistance Project, located in Washington, D.C., works with asylum
 8   seekers in the DC metropolitan area to rebuild their lives with dignity and purpose and to make
 9   valuable contributions to our community.
10          Catholic Charities, Immigrant and Refugee Services, New York, based in New York
11   City, each year serves thousands of asylum-seekers with their legal defense needs and refugees
12   with their resettlement needs.
13          Center for Gender and Refugee Studies, located in San Francisco, California, which led
14   the drafting and filing of this brief, advances protections for refugee women, children and others
15   who flee persecution in their home countries and has played a central role in the development of
16   law and policy related to asylum and related forms of protection.

17          Centro Legal de la Raza is the largest removal defense organization in California, the
18   second largest in the U.S., and represents asylum seekers directly. The organization serves a large
19   indigenous Mayan community in the Fruitvale District of Oakland.

20          Community Justice Alliance, headquartered in Sacramento, is dedicated to racial and
21   immigrant justice. Our volunteer attorneys litigate to protect California communities in areas of
22   removal defense, post conviction relief, and civil rights violation cases.
23          Community Legal Services in East Palo Alto (CLSEPA) provides legal assistance to
24   low-income individuals and families in East Palo Alto, California and the surrounding
25   community.
26          Dolores Street Community Services, located in San Francisco, California, nurtures
27   individual wellness and cultivates collective power among low-income and immigrant
28
                                                                 MOTION FOR LEAVE TO FILE BRIEF OF AMICI CURIAE
                                                                 CASE 3:19-CV-04073-JST
                                                     -2-
        Case 3:19-cv-04073-JST Document 60 Filed 08/19/19 Page 4 of 7



 1   communities; its Deportation Defense and Legal Advocacy Program provides pro bono
 2   representation to indigent and particularly vulnerable immigrant communities, including many
 3   asylum seekers.
 4          HIAS is the American Jewish community’s refugee agency, and the oldest refugee
 5   serving organization in the world. For almost 140 years, HIAS has assisted immigrants and
 6   refugees seeking safety in the United States. Today, based in Silver Spring, HIAS provides legal
 7   services and wrap around support to asylum seekers in the metro Washington, DC region and in
 8   New York City. HIAS also provides legal services to asylum seekers along the Southern Border,
 9   in San Diego and in El Paso, as well as in Ciudad Juarez.
10          Human Rights Initiative of North Texas is a non-profit legal services agency in Dallas,
11   Texas that represents people fleeing humanitarian abuses from all over the world; its clients
12   include asylum seekers pursuing relief through both affirmative and defensive proceedings.
13          Immigrant Legal Defense (ILD) is a nonprofit agency in Oakland dedicated to providing
14   free immigration legal services to immigrants, asylum seekers, and refugees. ILD’s mission is to
15   promote justice through the provision of legal representation to underserved immigrant
16   communities.

17          Immigrant Legal Resource Center (ILRC) of San Francisco is a national nonprofit
18   resource center that provides immigration legal trainings, technical assistance, and educational
19   materials, and engages in advocacy and immigrant civic engagement to advance immigrant rights.

20   In our work supporting legal advocates, ILRC frequently provides technical advice on asylum
21   law, and ILRC publishes a widely-used manual on asylum law, Essentials of Asylum Law (ILRC,
22   4th Ed.). ILRC thus has a strong interest in ensuring that federal and international laws providing
23   a right to seek asylum are followed by the U.S. government.
24          Immigration and Human Rights Clinic at the District of Columbia represents
25   individuals seeking asylum.
26          International Refugee Assistance Project, Inc. is a legal advocacy organization for
27   refugees and displaced people in need of a safe place to call home. Located in New York City, it
28
                                                                 MOTION FOR LEAVE TO FILE BRIEF OF AMICI CURIAE
                                                                 CASE 3:19-CV-04073-JST
                                                     -3-
        Case 3:19-cv-04073-JST Document 60 Filed 08/19/19 Page 5 of 7



 1   works with clients to identify and navigate pathways to safety through free direct representation,
 2   policy advocacy, and litigation.
 3          International Rescue Committee, headquartered in New York City, is the nation’s
 4   largest refugee resettlement organization with offices in more than 25 cities across the country
 5   and 40 countries around the world; it works with asylum seekers along the U.S.-Mexico border as
 6   well as on the ground in many of the countries people are fleeing.
 7          Loyola Immigrant Justice Clinic (LIJC), located in Los Angeles, is a non-profit,
 8   community-based collaboration of Loyola Law School, Loyola Marymount University, Dolores
 9   Mission Parish and Homeboy Industries Inc. LIJC’s dual pronged mission is to advance the rights
10   of the indigent immigrant community through direct legal services, education and community
11   empowerment, while teaching law students effective immigrants’ rights lawyering in a real-world
12   setting. LIJC offers consultations to, retains, and finds pro bono representation for hundreds of
13   asylum seekers annually, develops programs tailored for asylum seekers, and has clients who will
14   be directly impacted by the current litigation.
15          National Justice for Our Neighbors (NJFON) is headquartered in Annandale, Virginia,
16   and supports nineteen sites nationwide. NJFON provides hospitality and compassion to low-

17   income immigrants through immigration legal services, advocacy, and education.
18          National Survivor Network (NSN) is based in Los Angeles, and is a nonprofit focused
19   on bringing together survivors of diverse kinds of human trafficking to build a national anti-

20   trafficking movement.
21          Pangea Legal Services is a nonprofit legal services organization in San Francisco,
22   California, that supports immigrant communities through direct legal representation, policy
23   advocacy, education, and community empowerment efforts.
24          Program for Torture Victims, located in Los Angeles, California, serves many Central
25   American and African asylum seekers.
26          Public Counsel’s Immigrants’ Rights Project, located in Los Angeles, California, has
27   been providing pro bono legal representation to asylum seekers for over 30 years before U.S.
28
                                                                 MOTION FOR LEAVE TO FILE BRIEF OF AMICI CURIAE
                                                                 CASE 3:19-CV-04073-JST
                                                       -4-
        Case 3:19-cv-04073-JST Document 60 Filed 08/19/19 Page 6 of 7



 1   Citizenship and Immigration Services, the Executive Office for Immigration Review, and the
 2   federal courts.
 3          Sanctuary for Families, based in New York City, is New York State’s largest dedicated
 4   service provider and advocate for survivors of domestic violence, human trafficking, and related
 5   forms of gender violence. Each year, Sanctuary provides legal, clinical, shelter, and economic
 6   empowerment services to approximately 15,000 survivors. Sanctuary’s Immigration Intervention
 7   Project provides free legal assistance and direct representation to thousands of immigrant
 8   survivors every year in a broad range of humanitarian immigration matters, including asylum.
 9          University of California, Davis Immigration Law Clinic defends the rights of asylum
10   seekers and has an interest in insuring that asylum eligibility follows the rule of law and
11   international and domestic law.
12          Amici respectfully submit that their proposed brief could aid the court in evaluating the
13   exceptional importance of the issues presented and the proper application of federal laws to
14   ensure they are applied uniformly and afford right to asylum protection widely as Congress
15   intended and our international obligations require.
16          For the foregoing reasons, amici respectfully request that the Court grant leave to file the

17   attached amicus brief on August 19, 2019.
18   Dated: August 19, 2019                                Respectfully submitted,
19

20                                                         /s/ Blaine Bookey
21                                                         Blaine Bookey
                                                           Neela Chakravartula*
22                                                         Anne Peterson*
                                                           Karen Musalo
23                                                         Kate Jastram
                                                           Center for Gender & Refugee Studies
24                                                         UC Hastings College of the Law
                                                           200 McAllister Street
25                                                         San Francisco, CA 94102
26                                                         Christine Lin
                                                           CGRS-California
27                                                         200 McAllister Street
                                                           San Francisco, California 94102
28
                                                                 MOTION FOR LEAVE TO FILE BRIEF OF AMICI CURIAE
                                                                 CASE 3:19-CV-04073-JST
                                                     -5-
     Case 3:19-cv-04073-JST Document 60 Filed 08/19/19 Page 7 of 7



 1                                           P: (415) 565-4877
                                             F: (415) 581-8824
 2
                                             *Not admitted in this Court
 3
                                             Attorneys for Amici Curiae
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                  MOTION FOR LEAVE TO FILE BRIEF OF AMICI CURIAE
                                                  CASE 3:19-CV-04073-JST
                                       -6-
Case 3:19-cv-04073-JST Document 60-1 Filed 08/19/19 Page 1 of 9




               Exhibit A
        Case 3:19-cv-04073-JST Document 60-1 Filed 08/19/19 Page 2 of 9



 1   Blaine Bookey (SBN 267596)                         Christine Lin (SBN 239266)
     Neela Chakravartula (SBN 254746)*                  CGRS-California
 2   Kate Jastram (SBN 127625)                          200 McAllister Street
     Karen Musalo (SBN 106882)                          San Francisco, CA 94102
 3   Anne Peterson (SBN 258673)*                        Telephone: (415) 565-4877
     CENTER FOR GENDER & REFUGEE STUDIES                Fax: (415) 581-8824
 4   200 McAllister Street                              linc@uchastings.edu
     San Francisco, CA 94102
 5   Telephone: (415) 565-4877
     Fax: (415) 581-8824
 6   bookeybl@uchastings.edu
     neela@uchastings.edu
 7   musalok@uchastings.edu
     jastramkate@uchastings.edu
 8   petersonanne@uchastings.edu
 9   *Not admitted in this Court
10   Attorneys for Amici Curiae
11
12
                                IN THE UNITED STATES DISTRICT COURT
13
                                  NORTHERN DISTRICT OF CALIFORNIA
14
                                      SAN FRANCISCO DIVISION
15
16   East Bay Sanctuary Covenant, et al.,        CASE NO.: 3:19-CV-04073-JST

17                  Plaintiffs,                  BRIEF OF AMICI CURIAE NON-PROFIT
                                                 ORGANIZATIONS AND LAW SCHOOL
18                                               CLINICS IN SUPPORT OF PLAINTIFFS’
                    v.                           MOTION TO CONSIDER
19                                               SUPPLEMENTAL EVIDENCE AND
     William P. Barr, et al.,                    RESTORE THE NATIONWIDE SCOPE
20                                               OF THE INJUNCTION
                    Defendants.
21                                               IMMIGRATION ACTION
22
23
24
25
26
27
28
                                                        BRIEF OF AMICI CURIAE NON-PROFITS AND
                                                        LAW SCHOOL CLINICS
                                                        Case No. 3:19-CV-04073-JST
       Case 3:19-cv-04073-JST Document 60-1 Filed 08/19/19 Page 3 of 9



 1                     INTRODUCTION AND INTEREST OF AMICI CURIAE
 2          This brief explains why this Court was correct to enjoin the third country asylum rule and
 3   why anything other than a nationwide injunction will cause substantial harm to the Plaintiffs and
 4   to thousands of migrants in desperate need of protection.
 5          The current Administration has displayed a singular focus over the last two years—to
 6   dismantle the U.S. asylum system by executive fiat in circumvention of the law and
 7   constitutionally mandated separation of powers. Its previous attempts to thwart the will of
 8   Congress and slam the United States’ doors on the persecuted have rightly been blocked by the
 9   courts, including this one. See, e.g., E. Bay Sanctuary Covenant v. Trump, 349 F. Supp. 3d 838
10   (N.D. Cal. 2018) (enjoining rule banning asylum for individuals who cross the border outside a
11   port of entry); O.A. v. Trump, No. 18-2838, 2019 WL 3536334 (D.D.C. Aug. 2, 2019) (same);
12   J.O.P. v. U.S. Dep’t of Homeland Sec., No. GJH-19-1944, 2019 WL 3536786 (D. Md. Aug. 2,
13   2019) (enjoining policy stripping unaccompanied children from having their claims first heard in
14   a non-adversarial setting); Grace v. Whitaker, 344 F. Supp. 3d 96 (D.D.C. 2018) (enjoining policy
15   categorically foreclosing protection to certain groups of asylum seekers in expedited removal),
16   appeal docketed, No. 19-5013 (D.C. Cir. Jan. 30, 2019). Its latest attempt to render ineligible for

17   asylum individuals who transited through a third country before seeking protection at the southern
18   border fared no better before this Court, which correctly enjoined the rule as inconsistent with
19   existing asylum laws that only authorize sending asylum seekers to third countries in limited

20   circumstances—where a Safe Third Country Agreement exists or the applicant is firmly
21   resettled—to ensure “we do not deliver aliens into the hands of their persecutors.” E. Bay
22   Sanctuary Covenant v. Barr, 385 F. Supp. 3d 922, 958 (N.D. Cal. 2019).
23          If permitted to take effect, the rule will have severe consequences across the country,
24   eliminating a critical form of protection with life or death consequences for people long
25   recognized as meriting asylum and violating the United States’ treaty obligations to administer
26   protection without discrimination and to avoid “in any manner whatsoever” returning individuals
27
28
                                                                 BRIEF OF AMICI CURIAE NON-PROFITS AND
                                                                 LAW SCHOOL CLINICS
                                                     -1-
                                                                 Case No. 3:19-CV-04073-JST
         Case 3:19-cv-04073-JST Document 60-1 Filed 08/19/19 Page 4 of 9



 1   to danger. Convention Relating to the Status of Refugees, art. 33, ¶ 1, 198 U.N.T.S. 150, 176
 2   (July 28, 1951) (Refugee Convention).
 3             Amici curiae1 are twenty-four non-profit organizations and law school clinics that
 4   represent asylum seekers across the country. Of the thousands of asylum seekers they represent, a
 5   substantial portion of them sought safe haven at the U.S.-Mexico border and would be barred
 6   from protection from having transited through a third country under the Administration’s latest
 7   unlawful attempt to eviscerate the U.S. asylum system as we have known it for the last four
 8   decades. Amici thus have a strong interest in the scope of this Court’s rightful injunction of this
 9   unlawful policy; and in the proper application of federal laws to ensure they are applied uniformly
10   and afford the right to asylum protection as widely as Congress intended and the United States’
11   international obligations require.2
12             Amici respectfully urge this Court to issue a new nationwide injunction based on the
13   Plaintiffs’ supplemented record to ensure uniform administration of our immigration statutes and
14   to stop this cruel and unlawful policy that strikes at the core of the United States’ fundamental
15   values and longstanding laws.
16                                               ARGUMENT

17         I. The Third Country Asylum Rule Would Eliminate Asylum for the Very People U.S.
                 Laws Have Long Protected and Result in Refoulement of Bona Fide Refugees.
18
19             Because this Court has already correctly concluded that the new rule is likely unlawful,

20   amici provide only a brief overview of the merits.3

21             Individuals seeking asylum at the United States’ southern border are fleeing gender-based

22   violence, violence perpetrated by gangs, and politically, racially and religiously motivated

23
     1
       Amici are listed and described in the accompanying Motion for Leave to File this Amicus Brief.
24   2
       The parties consent to this filing. Defendants’ consent is contingent upon this brief being filed
     today, August 19, 2019, and Defendants further reserve the right to raise challenges to the brief’s
25   claims. No person or entity other than amici authored or contributed funds intended for its
     preparation or submission.
26
     3
         Amici agree with Plaintiffs’ clear and cogent arguments, not repeated in this brief, regarding the
27       inconsistency between the rule and the Safe Third Country and firm resettlement statutory
         provisions.
28
                                                                   BRIEF OF AMICI CURIAE NON-PROFITS AND
                                                                   LAW SCHOOL CLINICS
                                                       -2-         Case No. 3:19-CV-04073-JST
       Case 3:19-cv-04073-JST Document 60-1 Filed 08/19/19 Page 5 of 9



 1   persecution, among other heinous acts. See, e.g., Administrative Record (AR) 293-95. There are
 2   many reasons asylum seekers fleeing this sort of violence are often unable to take a direct route to
 3   the United States, including the exigent circumstances of their flight and the lack of visas that
 4   would permit them to board a plane to the U.S. to seek asylum. The immigration agency and the
 5   courts have recognized this reality—that asylum seekers may pass through multiple countries
 6   while searching for refuge but continue on to the United States because they cannot find safety in
 7   the transited countries, or because they wish to reunify with family in the United States. See, e.g.,
 8   Gulla v. Gonzales, 498 F.3d 911, 917 (9th Cir. 2007); Matter of Pula, 19 I&N Dec. 467, 474
 9   (B.I.A. 1987).
10          Since passage of the Refugee Act in 1980, these individuals have been eligible for asylum
11   so long as they satisfy the stringent burden of establishing they meet the definition of a refugee.
12   See 8 U.S.C. §§ 1101(a)(42), 1158. The Administration aims to uproot Congress’ long held and
13   unambiguous intent regarding the scope of the United States’ asylum laws. Under the new rule,
14   asylum seekers who fail to apply for protection from persecution or torture in at least one country
15   before coming to the United States “shall be found ineligible for asylum,” subject to only limited
16   exceptions. 8 C.F.R. § 208.13(c)(4). This complete ban would eviscerate the U.S. asylum system,

17   stripping this life saving protection for all non-Mexican asylum seekers entering at the southern
18   border, who necessarily will have transited through a third country.
19          The practical effect of this rule would be to force asylum seekers to seek protection in

20   Mexico or Guatemala, which will undoubtedly result in U.S. violations of the duty of non-
21   refoulement wherever it is permitted to take effect. Refugee Convention, Article 33.1. News
22   outlets, human rights organizations, the U.N. High Commissioner for Refugees (UNHCR), and
23   the U.S. government have all documented the extreme dangers for migrants and shortcomings of
24   the asylum processes in both countries. See, e.g., AR 636-37 (Wall Street Journal article); 700
25   (Reuters article), 703 (Human Rights First Factsheet), 721-24 (Amnesty International report).
26   Moreover, the rule violates the principle of non-discrimination found in Article 3 of the Refugee
27   Convention and the U.S. refugee protection system by precluding from asylum protection any
28
                                                                 BRIEF OF AMICI CURIAE NON-PROFITS AND
                                                                 LAW SCHOOL CLINICS
                                                     -3-         Case No. 3:19-CV-04073-JST
          Case 3:19-cv-04073-JST Document 60-1 Filed 08/19/19 Page 6 of 9



 1   non-Mexican fleeing persecution who is unable to enter by air, or sea, and therefore arrives at a
 2   land port of entry. See Bringas-Rodriguez v. Sessions, 850 F.3d 1051, 1059-60 (9th Cir. 2017) (en
 3   banc) (examining history of the Refugee Act leading to the “nondiscriminatory definition of
 4   refugee”). In doing so, it clearly places cruel and manifestly unsafe obstacles in front of asylum
 5   seekers traveling by land from non-contiguous countries. Like its previous policies intent on
 6   eliminating the United States’ asylum system by decree, the Administration’s new rule is patently
 7   unlawful in flagrant violation of the United States’ bedrock domestic and international obligations
 8   to protect the persecuted.
 9         II. A Nationwide Injunction is Necessary to Avert the Grave Consequences of
                  Permitting Third Country Asylum Rule to Take Effect.
10
11            The third country asylum rule will cause harm to asylum seekers and their representatives

12   across the country. To start, applying a different rule within the Ninth Circuit is not administrable

13   given that asylum seekers, in amici’s vast experience, often do not appear in the same jurisdiction

14   throughout the life of their case. Even though an asylum seeker may seek protection at a border

15   point within the Ninth Circuit, for example, she may be transferred to a detention center in New

16   Jersey and then, if able to secure release, end up before an immigration judge in Florida (and even

17   later move and change venue to California). Moreover, ensuring that asylum seekers moving

18   across jurisdictions have accurate information as to their eligibility for protection will be

19   extremely difficult, made exponentially more so for those without an attorney. As many courts

20   have recognized, asylum law, including its accompanying procedures, is one of the most complex

21   areas of U.S. law and availability of this protection should not be left to chance. Moreover,

22   offering asylum in one jurisdiction but denying that same life-saving protection in the rest of the

23   country violates the important principle of uniformity, as well as the United States’ domestic and

24   international obligations.

25   //

26   //

27   //

28
                                                                  BRIEF OF AMICI CURIAE NON-PROFITS AND
                                                                  LAW SCHOOL CLINICS
                                                      -4-         Case No. 3:19-CV-04073-JST
          Case 3:19-cv-04073-JST Document 60-1 Filed 08/19/19 Page 7 of 9



 1   //
 2                                             CONCLUSION
 3            Amici support the issuance of a nationwide injunction, and they respectfully request that
 4   the Court grant Plaintiffs’ request.
 5
 6
 7            Dated: August 19, 2019                       Respectfully submitted,
 8
 9                                                         /s/ Blaine Bookey
10                                                         Blaine Bookey
                                                           Neela Chakravartula*
11                                                         Anne Peterson*
                                                           Karen Musalo
12                                                         Kate Jastram
                                                           Center for Gender & Refugee Studies
13                                                         UC Hastings College of the Law
                                                           200 McAllister Street
14                                                         San Francisco, CA 94102
15                                                         Christine Lin
                                                           CGRS-California
16                                                         200 McAllister Street
                                                           San Francisco, California 94102
17                                                         P: (415) 565-4877
                                                           F: (415) 581-8824
18
                                                           *Not admitted in this Court
19
                                                           Attorneys for Amici Curiae
20
21
22
23
24
25
26
27
28
                                                                 BRIEF OF AMICI CURIAE NON-PROFITS AND
                                                                 LAW SCHOOL CLINICS
                                                     -5-         Case No. 3:19-CV-04073-JST
       Case 3:19-cv-04073-JST Document 60-1 Filed 08/19/19 Page 8 of 9



 1
                                              LIST OF AMICI
 2
     Amnesty International
 3   New York, New York
 4   Asylum Seeker Assistance Project
     Washington, D.C.
 5
     Catholic Charities, Immigrant and Refugee Services
 6   New York, New York
 7   Center for Gender & Refugee Studies
     San Francisco, California
 8
     Centro Legal de La Raza
 9   Oakland, California
10   Community Justice Alliance
     Sacramento, California
11
     Community Legal Services in East Palo Alto
12   East Palo Alto, California
13   Dolores Street Community Services
     San Francisco, California
14
     HIAS
15   Silver Spring, Maryland
16   Human Rights Initiative of North Texas
     Dallas, Texas
17
     Immigrant Legal Defense
18   Oakland, California
19   Immigrant Legal Resource Center
     San Francisco, California
20
     Immigration and Human Rights Clinic, University of the District of Columbia Law School
21   Washington, D.C.
22   International Refugee Assistance Project, Inc.
     New York, New York
23
     International Rescue Committee (IRC)
24   New York, New York
25   Loyola Immigrant Justice Clinic
     Los Angeles, California
26
     National Justice For Our Neighbors
27   Annandale, Virginia
28
                                                              BRIEF OF AMICI CURIAE NON-PROFITS AND
                                                              LAW SCHOOL CLINICS
                                                      -6-     Case No. 3:19-CV-04073-JST
       Case 3:19-cv-04073-JST Document 60-1 Filed 08/19/19 Page 9 of 9



 1
     National Survivor Network
 2   Los Angeles, California
 3   Pangea Legal Services
     San Francisco, California
 4
     Program for Torture Victims (PTV)
 5   Los Angeles, California
 6   Public Counsel
     Los Angeles, California
 7
     Sanctuary for Families
 8   New York, New York
 9   The Advocates for Human Rights
     Minneapolis, Minnesota
10
     UC Davis Immigration Law Clinic
11   Davis, California
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                   BRIEF OF AMICI CURIAE NON-PROFITS AND
                                                   LAW SCHOOL CLINICS
                                          -7-      Case No. 3:19-CV-04073-JST
        Case 3:19-cv-04073-JST Document 60-2 Filed 08/19/19 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9                              IN THE UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA

11                                    SAN FRANCISCO DIVISION

12
     East Bay Sanctuary Covenant, et al.,        CASE NO.: 3:19-CV-04073-JST
13
                    Plaintiffs,                  [PROPOSED] ORDER GRANTING
14                                               MOTION OF NON-PROFIT
                                                 ORGANIZATIONS AND LAW SCHOOL
15                  v.                           CLINICS FOR LEAVE TO FILE AN
                                                 AMICUS CURIAE BRIEF
16   William P. Barr, et al.,
17                  Defendants.
18
19

20
21
22
23
24
25
26
27
28
                                                        [PROPOSED] ORDER GRANTING MOTION
                                                        FOR LEAVE TO FILE
                                                        CASE NO. 3:19-CV-04073-JST
       Case 3:19-cv-04073-JST Document 60-2 Filed 08/19/19 Page 2 of 2



 1          This matter comes before the Court on a Motion for Leave to File an Amicus Brief in
 2   Support of Plaintiffs, filed by non-profit organizations and law school clinics. The Motion
 3   includes the proposed amicus brief as an exhibit. Good cause appearing, the Court hereby
 4   GRANTS the Motion.
 5
 6          IT IS SO ORDERED.
 7   DATED: ________________, 2019.
 8
 9
10                                                         Hon. Jon S. Tigar
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                                [PROPOSED] ORDER GRANTING MOTION
                                                                FOR LEAVE TO FILE
                                                     -1-
                                                                CASE NO. 3:19-CV-04073-JST
